Case 3:19-cv-00418-REP-RCY Document 15 Filed 01/02/20 Page 1 of 3 PageID# 74


                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                           Richmond Division




Uhuru Baraka Rowe,

                             Plaintiff,
V.                                               Civil Action No. 3:19CV418


Gregory L. HoIIoway at al.                                             =



                                    -        -




                 MOTION FOR RELIEF FROM ORDER OR IN         •              Y'^
                  ALTERNATIVE MOTION TO RECONSIDER

      Comes now Plaintiff, proceeding pro se and in proper person,

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, and
moves this Court to reconsider and set aside its December 9, 2019

Memorandum Opinion and Order dismissing the above-styled case with

out prejudice. In support of this motion, Rowe states as follows:


      1. Plaintiff, Uhuru Baraka Rowe, proceeding pro se, submitted

to this Court a §1983 civil rights action in the above-styled case

back in May 2019.

      2. Per this Courts Memorandum Order entered October 9, 2019, the

complaint was conditionally docketed pending Rowe's compliance with
directives of said Order.

      3. After complying with the directives of the October 9, 2019

Order, this Court entered another Memorandum Order on November 8,

2019 directing Rowe to pay an initial partial filing fee of $17.75
or state under the penalty of perjury that he does not have suffi

cient assets to pay such a fee within eleven (11) days of the entry
of said Order.

      4. Shortly after midnight on December 18, 2019, Rowe was given
                                        1
Case 3:19-cv-00418-REP-RCY Document 15 Filed 01/02/20 Page 2 of 3 PageID# 75


an envelope (by a correctional officer) addressed to him from this

Court which contained a Memorandum Opinion and Order entered in this

Court on December 9, 2019 advising him that the above-styled case had

been dismissed without prejudice because he failed to comply with

the directives of the November 8, 2019 Memorandum Order.

      5. Rowe states under the penalty of perjury that he did not

receive the Memorandum Order entered in this Court on November 8,

2019 and thus was unaware of the directives of that Order.

      6. Rowe did not receive the November 8, 2019_ Memorandum Order

either because this Court failed to mail it to Rowe; this Court mis

takenly mailed it to the wrong address; or because the mailroom staff

or other prison officials here at Greensville Correctional Center lost

or destroyed the November 8, 2019 Order due to neglect or to prevent

Rowe from prevailing on the claims outlined in this case.

      7. Consequently, due to no fault of his own, circumstances be-

yond'his control, and mistake and excusable neglect by persons and

entities other than Rowe, Rowe could not comply with this Court's
November 8, 2019 Memorandum Order.

      WHEREFORE, Rowe prays that this Court will reconsider and set

aside its December 9, 2019 Memorandum Opinion and Order dismissing

his complaint in the above-styled case, reinstate the case on the

docket, and enter/issue a new Order directing Rowe to file a partial
filing fee. Furthermore, in light of this incident, Rowe asks this

Court to consider mailing any future correspondences to him via cer

tified mail, return receitp requested.


                        Respectfully submitted,
                               U -
                           Uhuru Baraka Rowe
                                 Pro Se
Case 3:19-cv-00418-REP-RCY Document 15 Filed 01/02/20 Page 3 of 3 PageID# 76



                              VERIFICATION

      I, Uhuru Baraka Rowe, swears under the penalty of perjury

that the foregoing is true and correct to the best of my knowledge,
information, and belief. Given under my hand this 19th day of

December, 2019.



                           Uhuru Baraka Rowe
